  8:17-cr-00336-RFR-SMB Doc # 207 Filed: 08/19/21 Page 1 of 2 - Page ID # 680




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                8:17CR336

           v.
                                                                   ORDER
COLTER KEFFER,

                        Defendant.


       This matter is before the Court on its order to show cause dated July 30, 2021 (Filing
No. 205). On April 5, 2021 defendant Colter Keffer (“Keffer”) filed a Motion for
Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Filing No. 197). The
Court appointed the Federal Public Defender (“FPD”) to represent Keffer for purposes of
the compassionate release request (Filing No. 198).

       The FPD declined the appointment and on May 25, 2021, attorney Jon Natvig
(“Natvig”) was assigned this case under the Criminal Justice Act (“CJA”) and entered his
appearance as counsel for Keffer (Filing No. 201). 1 Natvig filed an unopposed motion to
extend the brief filing date until July 19, 2021, which was granted (Filing Nos. 202 and
203). The government filed its brief on July 19, 2021 (Filing No. 204), but Natvig did not.
When informally and repeatedly reminded of the deadline by chambers staff (and others),
he assured staff that he would get something on file. He was told by chambers staff that if
he needed additional time, he should file a motion requesting an extension. He
inexplicably did not.




       At the time Natvig entered his appearance, the U.S. Probation and Pretrial Services
       1

Office had already filed Keffer’s prisoner medical records (Filing No. 199) and its
Compassionate Release Investigation Report (Filing No. 200).
  8:17-cr-00336-RFR-SMB Doc # 207 Filed: 08/19/21 Page 2 of 2 - Page ID # 681




       On July 30, 2021, the Court ordered Natvig to show cause why the deadline was
missed or ignored. Again, Natvig did not respond despite additional informal prompting
from chambers staff, from the FPD and others.

       On August 18, 2021, the Court finally received a motion seeking an additional thirty
days to file a brief in support of Keffer’s request (Filing No. 206). Natvig did not
specifically address the show-cause order but did make the general statement that he has
been unable to communicate with his client.

       Based on the foregoing, and in the best interest of Keffer, the Court has determined
that Natvig should be removed from the case. The Court directs the FPD to reassign the
matter to another FPD or CJA Panel attorney.        The newly assigned attorney shall have
thirty days to file the brief as directed by the Court’s original order of April 13, 2021.

       IT IS SO ORDERED.

       Dated this 19th day of August 2021.

                                                   BY THE COURT:



                                                   Robert F. Rossiter, Jr.
                                                   Chief United States District Judge




                                              2
